Citation Nr: 1009433	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-26 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriasis, and if 
so, whether service connection for psoriasis is warranted.

2.  Entitlement to service connection for hypertensive 
atherosclerotic disease, claimed as cardiovascular disease 
("heart disability"), as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to February 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines


FINDINGS OF FACT

1.  The rating decision of June 2005 that denied service 
connection for psoriasis was not appealed and is final.

2.  Evidence received since the June 2005 rating decision is 
not new and material and does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for psoriasis.

3.  The Veteran's hypertensive atherosclerotic disease did 
not have onset during service or within one year of 
separation from service, is not related to service, and is 
not a result of alleged exposure to herbicides.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied service 
connection for psoriasis is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the June 2005 rating 
decision is not new and material and the claim for service 
connection for psoriasis is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Service connection for hypertensive atherosclerotic 
disease, including as a result of exposure to herbicides, is 
not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1132, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Entitlement to service connection for psoriasis was 
previously denied by the RO in a decision dated June 2005.  
Service connection was denied because there was no evidence 
that the disability had onset during or was related to active 
service.  The Veteran was advised of his appellate rights; 
however, he chose not to appeal.

In general, unappealed RO decisions are final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted since the June 2005 RO decision includes 
treatment records from San Juan de Dios Educational 
Foundation Hospital and VA treatment records, none of which 
indicate the etiology of the psoriasis.  Private records from 
Dr. C.R-R, M.D. have been obtained; however, Dr. C.R-R. did 
not indicate the etiology of the Veteran's psoriasis in any 
of her records.  

Also of record is a February 2007 letter from C.R-R., a 
November 2007 note from Dr. M. G-F., M.D., and an August 2008 
letter from C.I.R., M.D., each indicating that the Veteran 
has psoriasis but fail to identify the etiology of the 
condition.

Also of record are a March 2006 VA general examination report 
and an April 2006 VA skin examination report.  These 
examinations indicate that the Veteran has a diagnosis of 
psoriasis; however, neither examination report includes an 
opinion regarding the etiology of the Veteran's psoriasis as 
the examinations were ordered in conjunction with the 
Veteran's claim for non-service connected pension.  Further, 
VA did not ask the examiners to provide an opinion regarding 
the etiology of the disability, presumably because service 
connection was not an issue at that time.  

Because the examinations were conducted for the purpose of 
determining the Veteran's eligibility for non-service 
connected pension, the Board finds that the lack of an 
opinion regarding the etiology of the disability does not 
prejudice the Veteran and does not require that the Board 
reopen the Veteran's service connection claim for psoriasis 
solely on this basis.  Simply, the examinations show that the 
Veteran has psoriasis.  The examination reports do not 
suggest any relationship between the psoriasis and the 
Veteran's active service.

In this regard, it is important for the Veteran to understand 
that the question of whether he has, or does not have, 
psoriasis, is not at issue.  The critical question is whether 
his psoriasis is related to service, which none of these new 
medical records suggest. 

Overall, the Board finds that the evidence submitted since 
June 2005 is new because VA did not have the evidence at the 
time of the June 2005 rating decision; however, the evidence 
is not "material" as it does not relate to an unestablished 
fact necessary to substantiate the claim.  At the time of the 
June 2005 decision, the Veteran had already established that 
he had a diagnosis of psoriasis; however, he failed to submit 
evidence showing that his psoriasis had onset during service 
or was in any way related to his active service.  The newly 
submitted evidence continues to omit any opinion, suggestion, 
or indication that the Veteran's psoriasis is in any way 
related to his active service.  Essentially, the new evidence 
is cumulative and redundant of the evidence already in the 
claims file at the time of the June 2005 decision and fails 
to raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board cannot find that the evidence 
submitted since the June 2005 RO decision is not both new and 
material to the Veteran's claim.

The petition to reopen the claim for service connection for 
psoriasis is denied.

II.  Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043 (Fed. Cir. 1994).

Some chronic diseases such as cardiovascular disease, 
including arteriosclerosis, are presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R.  §§ 3.307(a)(3), 3.309(a).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. 
Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008) (upholding 
VA's regulation and interpretation thereof regarding service 
in Vietnam).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R.  § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

In this case, the Veteran seeks service connection for 
hypertensive atherosclerotic disease, claimed as 
cardiovascular disease, as due to exposure to herbicides.  He 
argues that he served on a ship in Vietnam and was exposed to 
herbicides; however, since hypertensive atherosclerotic 
disease is not listed under 38 C.F.R. § 3.309(e) as a disease 
entitled to service connection on a presumptive basis due to 
herbicide exposure, the Board will not address the Veteran's 
Vietnam service and alleged exposure to herbicides at this 
time.

The Board reviewed the Veteran's service treatment records 
(STRs), including entrance and separation examinations.  None 
of the treatment records indicate that the Veteran had 
symptoms or a diagnosis of hypertensive atherosclerotic heart 
disease, weighing against the claim for service connection.

A letter from Dr. N.P., M.D., dated September 2004, indicates 
that the Veteran had been under his care since 1995 for on 
and off hypertension.  The March 2006 VA examination report 
shows the first diagnosis of hypertensive atherosclerotic 
heart disease.  The Veteran reported a history of 
hypertension dating back to 1985.  The examiner did not 
provide and was not asked to provide an opinion regarding the 
etiology of the disability as the examination was conducted 
in conjunction with the Veteran's claim for non-service 
connected pension.  However, clearly a report that indicates 
a problem that began many years after service provides some 
evidence against this claim. 

Another letter, from Dr. E.R.R., MD, dated March 2008, 
indicates that he had been treating the Veteran for 
hypertension at his clinic for 3 years or less.  Dr. E.R.R. 
did not indicate that the Veteran had a diagnosis of 
hypertensive atherosclerotic heart disease or that the 
Veteran's hypertension or heart disability is related to 
service.

The Board has considered the Veteran's statements, alleging 
that his heart disability is a result of exposure to 
herbicides, as well as all evidence in the claims file.  As 
noted above, hypertensive atherosclerotic disease is not 
listed under 38 C.F.R.  § 3.309(e) as being subject to 
presumptive service connection for exposure to herbicides.  
The Secretary has not specifically determined that a 
presumption of service connection is warranted for 
hypertensive atherosclerotic heart disease as a result of 
exposure to herbicides.  Therefore the Board is unable to 
grant service connection for the disability on a presumptive 
basis under 38 C.F.R. § 3.309(e).

Additionally, the evidence fails to show that the Veteran's 
hypertensive atherosclerotic heart disease manifested to a 
degree of ten percent or more within one year of separation 
from service.  In fact, the evidence shows that the Veteran 
was not diagnosed with the disability until March 2006, more 
than 30 years after separation from service.  Even if the 
Board considers the Veteran's first diagnosis of hypertension 
shown by the medical evidence, dating back to 1995, or the 
Veteran's allegation during his March 2006 VA examination 
that his hypertension manifested in 1985, the earliest 
indication of a cardiovascular problem is dated more than 10 
years after separation from service.  This lengthy period 
between service and his first complaint or evidence of a 
cardiovascular disability weighs against the claim for 
service connection.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history in determining if 
service- connection is warranted, including a lengthy period 
of absence of complaints).  Since the disability did not 
manifest to a degree of 10 percent within one year of 
separation from service, , presumptive service connection is 
not warranted under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

Finally, the Board cannot find that service connection for 
hypertensive atherosclerotic heart disease is warranted on a 
direct basis as the STRs are negative for symptoms or 
treatment of the disability and all evidence of record dated 
subsequent to service fail to indicate any relationship 
between the Veteran's service and cardiovascular disease or 
any exposure to any herbicide during service.  

In sum, the Board finds that the preponderance of the 
evidence is against a grant of service-connection for 
hypertensive atherosclerotic heart disease.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

III.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) also require VA to provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the notice letter provided to the Veteran in 
January 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.

Regarding the service connection claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in January 2007 that fully addressed all three notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not necessary for the 
petition to reopen the claim for service connection for 
psoriasis because the claim was not reopened for 
consideration on the merits due to lack of receipt of new and 
material evidence.  A VA examination was not warranted for 
the service connection claim for hypertensive 
arteriosclerotic heart disease as the evidence failed to show 
onset during service, relation to service, or onset during 
any presumptive periods after service.  The evidence also 
fails to show that the Veteran was exposed to herbicides.  
Simply stated, both points two and three of the McLendon test 
are not met, either one of which provides a basis to not 
obtain a VA examination in this case.  Accordingly, a VA 
examination was not warranted for either claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained STRs.  The Veteran 
submitted private treatment records.  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the Veteran's claim for 
service connection for psoriasis is denied.

Service connection for hypertensive atherosclerotic disease 
is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


